DETAILED ACTION
Continued Examination Under 37 CFR 1.114 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 9/30/2022 has been entered. 

Notice to Applicant
This action is in reply to the  filed on 9/30/2022.  
Claims 1, 15, 16, 30 and 31 have been amended.
Claims 35 and 37 have been cancelled.
Claim 1-8, 10-23, 25-34 and 36  currently pending and have been examined.

Response to Amendments
The Applicant’s amendments, and cancellation, of the claims as currently submitted have been noted by the Examiner.  Said amendments, and cancellation(s), are not sufficient to overcome the rejections previously set forth under 35 U.S.C. §101.  As such, said rejections are herein maintained for reasons set forth below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-8, 10-23, 25-34 and 36 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim(s) 1-8, 10-23, 25-34 and 36 is/are directed to the abstract idea of “early detection and display of sub-acute potentially catastrophic illnesses through mathematical and statistical predictive models,” etc. (Applicant’s Specification, Abstract, paragraph(s) [0002], [0008], [0016]-[0017]), etc., as explained in detail below, and thus grouped as a certain method of organizing human interactions and falls within the mathematical concepts grouping of abstract ideas. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Accordingly, claims 1-8, 10-23, 25-34 and 36 recite an abstract idea.
The claim(s) recite(s), in part, a system/method for performing the steps of “obtaining time series representations, determining abnormal entrainments, calculating mathematical characteristics, determining cross-measures, calculating rates of changes, identifying rank orders, determining concordances, determining percentiles and ranks, calculating probabilities, determining signatures,” etc., that is “early detection and display of sub-acute potentially catastrophic illnesses through mathematical and statistical predictive models,” etc. which is a method of managing personal behavior or relationships or interactions between people (social activities, teaching, following rules, instructions) and thus grouped as a certain method of organizing human interactions. Accordingly, claims 1-8, 10-23, 25-34 and 36 recite an abstract idea.
The claim(s) recite(s), in part, a system/method for performing the steps of “obtaining time series representations, determining abnormal entrainments, calculating mathematical characteristics, determining cross-measures, calculating rates of changes, identifying rank orders, determining concordances, determining percentiles and ranks, calculating probabilities, determining signatures,” etc., that is “early detection and display of sub-acute potentially catastrophic illnesses through mathematical and statistical predictive models,” etc. which use mathematical methods to determine variables or numbers and/or perform mathematical operations and therefore fall within the mathematical concepts grouping of abstract ideas. Accordingly, claims 1-8, 10-23, 25-34 and 36 recite an abstract idea.
This judicial exception is not integrated into a practical application because the generically recited additional computer elements (i.e. processors, networks, computers, displays, monitor devices, image processing devices, health monitoring devices (Applicant’s Specification [0221]-[0224]), etc.) to perform steps of “obtaining time series representations, determining abnormal entrainments, calculating mathematical characteristics, determining cross-measures, calculating rates of changes, identifying rank orders, determining concordances, determining percentiles and ranks, calculating probabilities, determining signatures,” etc. do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer and this is nothing more than an attempt to generally link the product of nature to a particular technological environment. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limit on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations (i.e. processors, networks, computers, displays, monitor devices, image processing devices, health monitoring devices, etc.) only store and retrieve information and perform repetitive calculations, and these are well-understood, routine, conventional computer functions as recognized by the Symantec, TLI, and OIP Techs. court decisions listed in MPEP § 2106.05(d)(II). These court decision indicate that more collection or receipt of data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner as it is here. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Accordingly, the claims are not patent eligible.
The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The additional elements amount to no more than generic computer components that serve to merely link the abstract idea to a particular technological environment (i.e. processors, networks, computers, displays, monitor devices, image processing devices, health monitoring devices, etc.). At paragraph(s) [0221]-[0224], Applicant’s specification describes conventional computer hardware for implementing the above described functions including “processors, networks, computers, displays, monitor devices, image processing devices, health monitoring devices,” etc. to perform the functions of “obtaining time series representations, determining abnormal entrainments, calculating mathematical characteristics, determining cross-measures, calculating rates of changes, identifying rank orders, determining concordances, determining percentiles and ranks, calculating probabilities, determining signatures,” etc. The recited “processors, networks, computers, displays, monitor devices, image processing devices, health monitoring devices,” etc. does/do not add meaningful limitations to the idea of beyond generally linking the system to a particular technological environment, that is, implementation via computers. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Therefore, claims 1-8, 10-23, 25-34 and 36 do not amount to significantly more than the underlying abstract idea of “an idea of itself” (Alice). 
Dependent claim(s) 2-8, 10-14, 17-23, 25-29 and 32-37 include(s) all the limitations of the parent claims and are directed to the same abstract idea as discussed above and incorporated herein. 
Although dependent claims 1-8, 10-23, 25-34 and 36 add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. These information characteristics do not change the fundamental analogy to the abstract idea grouping of certain method of organizing human interactions and mathematical concepts, and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as independent claims 1, 15, 16, 30 and 31.

Response to Arguments
Applicant’s arguments filed 9/30/2022 with respect to claims 1-8, 10-23, 25-34 and 36 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed 9/30/2022.
Applicant’s arguments filed on 9/30/2022 with respect to claims 1-8, 10-23, 25-34 and 36 have been fully considered but are moot in view of the new ground(s) of rejection.
Applicant argues that (A) the Applicant’s claimed invention is directed to statutory matter.
101 Responses
As per Applicant’s argument (B), Applicant’s remarks with regard to the statutory nature of Applicant’s claimed invention are addressed above in the Office Action. Rehash 
Applicant's remarks and arguments merely rehash issues addressed in the Office Action mailed 5/31/2022 and incorporated herein. 
Improvements
Despite recitation of processors, networks, computers, displays, monitor devices, image processing devices, Applicant’s claims are, at bottom, directed to the collection, organization, grouping and storage of data using techniques such as data processing and mathematical techniques. The processors, networks, computers, displays, monitor devices, image processing devices recited in Applicant’s claims are merely tools used for organizing human activity and performing mathematical concepts, and are not an improvement to computer technology. This, the claims do not present any specific improvement in computer capabilities. Applicant’s arguments are nothing more than conclusory statements unmoored from specific claim language. Applicant’s argument is not persuasive.
Applicant claims the improvement of “improving the way in which systems detect an otherwise missed illness,” “improving functionality and accuracy,” etc. It has been held that it is not enough to merely improve a fundamental practices or abstract process by invoking a computer merely as a tool (Affinity Labs. of Texas, LLC v. DIRECTV, LLC, In re TLI Communications LLC Patent Litigation). In Intellectual Ventures I LLC v. Capital One Bank (USA), it was held that “claiming the improved speed or efficiency inherent with applying the abstract idea on a computer” was insufficient to render the claims patent eligible. In SAP America, Inc. v InvestPic, LLC it was held that patent directed to “selecting certain information, analyzing it using mathematical techniques, and reporting or displaying results,” are ineligible, and claims focused on an improvement in wholly abstract ideas are ineligible. Further, invocation of “already-available computers that are not themselves plausibly asserted to be in advance…amounts to a recitation of what is well-understood, routine, and conventional” (SAP America, Inc. v InvestPic, LLC). Accordingly, Applicant’s argument is not persuasive.
Determining Cross-Measures 
“Determining cross-measures of time series representations” is information process and is insignificant extra-solution activity. Extra-solution activity limitations are insufficient to transform judicially excepted subject matter into a patent-eligible application (MPEP §2106.05(g)). Applicant’s argument is not persuasive.
Determining Optimal Entrainment 
“Determining optimal entrainment among measures” is information process and is insignificant extra-solution activity. Extra-solution activity limitations are insufficient to transform judicially excepted subject matter into a patent-eligible application (MPEP §2106.05(g)). Applicant’s argument is not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. COLEMAN whose telephone number is (571) 270-7788.  The examiner can normally be reached on Monday through Thursday 7:30a-5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT W MORGAN can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. P. C./
Examiner, Art Unit 3626



/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626